9 F.3d 1112
Michael D. WELLS;  Paula Wells, Plaintiffs-Appellants,v.GENERAL ELECTRIC COMPANY, a Corporation, Defendant & ThirdParty Plaintiff-Appellee,v.MONTEL METALS INCORPORATED, Third Party Defendant.
No. 93-1029.
United States Court of Appeals,Fourth Circuit.
Argued Sept. 29, 1993.Decided Nov. 30, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore;  Frederic N. Smalkin, District Judge.  (CA-91-3389-S).  Affirmed by published per curiam opinion.
William Charles Moyer, Lorch & Naville, New Albany, IN, argued (John J. Pyne, Pyne & Derry, P.C., Chevy Chase, MD, on brief), for plaintiffs-appellants.
Kent A. Gardiner, argued (Jonathan H. Pittman, on brief), Crowell & Moring, Washington, DC, for plaintiff-appellee.
Before ERVIN, Chief Judge, and MURNAGHAN and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Having considered the record in this case and the briefs, and after oral argument, we are of the opinion that the decision of the district court should be affirmed.


2
Accordingly, we affirm, adopting the opinion of the district court, Wells v. General Elec. Co., 807 F.Supp. 1202 (D.Md.1992).


3
AFFIRMED.